Citation Nr: 0930207	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  09-03 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to March 
1946.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2008 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Nashville, Tennessee, that denied the benefit 
sought on appeal.  

The Board notes that while the issue of entitlement to a 
special monthly pension based on the need for aid and 
attendance was also initially appealed by the Veteran, in a 
January 2009 rating decision this benefit was granted.  As 
such, it is no longer on appeal and will not be discussed by 
the Board in the decision below.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's tinnitus did not manifest during service or 
within one year of service separation, and is not shown to be 
casually or etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not 
been met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
Supp. 2005); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus as a result 
of his exposure to noise during weapons training while on 
active duty.  To establish service connection, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  In other words, entitlement to service connection 
for a particular disability requires evidence of the 
existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

The Board will concede that the Veteran's claim meets the 
first element of service connection.  The Board finds the 
Veteran is competent to describe the existence of his 
tinnitus.  See e.g., Jandreau v. Nicholson, No. 07-7029, slip 
op. at 5 (Fed. Cir. July 3, 2007) (holding that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional).  
Accordingly, while the Veteran has not received a formal 
diagnosis, the Board accepts the existence of his tinnitus.

However, the claim must fail because there is no evidence of 
in service incurrence or of a nexus to service.  While the 
Veteran may be competent to describe the in-service 
incurrence of his tinnitus, the Board finds these allegations 
are less probative than the medical documentation to the 
contrary.  The Veteran's ears were found to be normal on 
clinical evaluation at both entry and separation from 
service.  The Veteran's service treatment records contain no 
complaints of, treatment for, or diagnoses relating to his 
ears.  In addition, there are no nexus opinions associated 
with the claims file, and the Veteran has never alleged the 
existence of one by any medical provider.  The Board has 
considered the Veteran's arguments in support of his 
assertion that his condition is related to service.  However, 
the Veteran, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion in this 
regard.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
For these reasons, the requirements of service connection 
have not been met.  

Alternatively, direct service connection may also be awarded 
for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition); or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
Veteran's present condition.  38 C.F.R. § 3.303(b); see 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Here, the while the Veteran has alleged a continuity of 
symptomatolgy since service, the chronicity requirements of 
38 C.F.R. 3.303(b) are not met.  The earliest medical 
evidence associated with the claims file is dated from 2007, 
more than sixty years after the Veteran's service separation.  
Moreover, in the current medical evidence, there is not a 
single complaint of, or any discussion pertaining to, the 
Veteran's tinnitus between the Veteran and any medical 
provider at any time.  Therefore, while the Veteran is 
competent to report on the continued existence of his 
symptoms since service, the Board cannot find his arguments 
credible given the absence of any corroboration of the 
condition in his current medical treatment records, and the 
lack of any documentation of the condition during the sixty 
years that have passed since discharge.  See Maxson v. Gober, 
230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to 
initial complaint can be considered as evidence against the 
claim).  For all of these reasons, direct service connection 
must also be denied based on the chronicity provisions of 
38 C.F.R. § 3.303(b).
	
Finally, certain chronic diseases, such as organic disease of 
the nervous system, including tinnitus, may be presumed to 
have been incurred in or aggravated during service if 
manifested to a compensable degree (10 percent) within one 
year of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
However, no diagnosis of tinnitus was made within one year of 
the Veteran's service separation, and the presumption for 
service connection for chronic diseases does not apply.  For 
all of the above reasons, service connection for tinnitus is 
denied.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim.  However, the Board finds that the evidence, 
which reveals that the Veteran did not have tinnitus during 
service and does not reflect competent evidence showing a 
nexus between service and tinnitus, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  
As service and post-service treatment records provide no 
basis to grant these claims, and in fact provide evidence 
against these claims, the Board finds no basis for a VA 
examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has also considered the decision in Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  However, the 
outcome of these claims hinges on what occurred, or more 
precisely, what did not occur, during service.  In the 
absence of evidence of an in-service disease or injury, 
referral of this case to obtain an examination and/or an 
opinion as to the etiology of the Veteran's disability would 
in essence place the examining physician in the role of a 
fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion which provided a nexus between the 
Veteran's tinnitus and his military service would necessarily 
be based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that  a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was predicated on the existence of 
evidence of both in-service incurrence and of a current 
diagnosis.  Simply stated, referral of this case for an 
examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
September 2008 provided the Veteran with an explanation of 
the type of evidence necessary to substantiate his claim, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  Additionally, the letter provided the Veteran with 
information concerning the evaluation and effective date that 
could be assigned should service connection be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
personal hearing.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  Indeed, in September 2008 the Veteran 
indicated he has no additional evidence to submit.  As 
previously discussed, a VA medical opinion has been deemed 
unnecessary in this case.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

Service connection for tinnitus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


